Title: From Thomas Jefferson to Samuel A. Otis, 14 May 1800
From: Jefferson, Thomas
To: Otis, Samuel A.



Dear Sir
 Philadelphia May 14. 1800.

It has been usual for the Vice-president to retire before the close of the session in order to give the Senate an opportunity of appointing a President pro tempore. in conformity with that usage, and this being the last day of the session, I ask the favor of that honorable body to excuse my further attendance, and to accept the homage of my dutiful respects.
I am with esteem Dear Sir Your most obedient humble servt

Th: Jefferson

